41 F.3d 1519NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.
Albert D. DePAUL, Plaintiff-Appellant,v.GENERAL INSTRUMENT CORPORATION, Defendant-Appellee.
No. 94-1394.
United States Court of Appeals, Federal Circuit.
Nov. 10, 1994.

Before MAYER, RADER, and SCHALL, Circuit Judges.
PER CURIAM.


1
Albert D. DePaul appeals from the final judgment of the United States District Court for the Southern District of New York, DePaul v. General Instr.  Corp., 91 Civ. 1901 (Feb. 25, 1994), finding that General Instrument Corporation did not infringe United States Patent No. 4,783,699.  We affirm.


2
After a bench trial, the district court found that General Instrument's accused products did not infringe DePaul's patent.  On appeal, DePaul asserts that the court did not correctly apply the doctrine of equivalents, but he does not cite any specific error in the court's analysis.  It is clear, however, that the trial court properly considered both literal infringement and infringement under the doctrine of equivalents and made supportable findings of fact and conclusions of law.  Specifically, it found that the amendments and limitations DePaul used to overcome the prior art cited during patent prosecution prevented a finding of infringement under the doctrine of equivalents.  We see no error in the infringement analysis.